156 F.3d 1245
98 CJ C.A.R. 4304
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES OF AMERICA, Plaintiff--Appellee,v.Ramon Medina MOLINA, Defendant--Appellant.
No. 97-7138.
United States Court of Appeals, Tenth Circuit.
Aug. 7, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  This cause is therefore ordered submitted without oral argument.


3
This matter is before us on the application of Ramon Medina Molina for a Certificate of Appealability pursuant to 28 U.S.C. § 2253 with respect to the district court's denial of Mr. Molina's action pursuant to 28 U.S.C. § 2255.


4
Mr. Molina was convicted in federal district court of drug conspiracy, interstate travel to promote racketeering, conspiracy, interstate travel with the intent to commit murder, and killing an individual in furtherance of a continuing criminal enterprise.  He was sentenced to three consecutive life imprisonment terms and two concurrent terms of five years each.  We affirmed those convictions on direct appeal.  See United States v. Molina, 75 F.3d 600 (10th Cir.), cert. denied, 517 U.S. 1249, 116 S.Ct. 2510, 135 L.Ed.2d 199 (1996).  Our review on direct appeal not only included numerous issues raised by Mr. Molina directly, but also issues advanced by his codefendants, which Mr. Molina adopted.  We found all of the issues to be without merit, referring specifically to our opinion in United States v. McCullah, 76 F.3d 1087 (10th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1699, 137 L.Ed.2d 825 (1997).


5
In his petition pursuant to 28 U.S.C. § 2255, Mr. Molina reasserts some issues which we refused on direct appeal and asserts others which are procedurally barred.  Mr. Molina then proceeds to assert that he received ineffective assistance of counsel because of the foregoing and other errors, many of which are made essentially in the form of bare conclusions.


6
We have reviewed all of Mr. Molina's allegations, as well as the entire file, and conclude that the district court did not err in denying relief for the reasons stated in the district court's order dated November 13, 1997.  As to the ineffective assistance of counsel claim, we are satisfied that there is no reasonable probability that the results of the proceedings would be different and that no argument presented rises to the level of the required substantial showing of the denial of a constitutional right.  See 28 U.S.C. § 2253(c).  Accordingly, we deny Mr. Molina's application for a certificate of appealability, and the appeal is DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3